Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI ,

               P laint iff,

               vs.

  U-HAUL CO. OF FLORIDA, a Florida
  Profit Corporation d/b/a U HAUL
  STORAGE OF NORTH MIAMI BEACH
  and U-HAUL CO. OF FLORIDA 22, LLC,
  a Foreign Limited Liability Company,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
  counsel, hereby files t his co mplaint and sues U-HAUL CO. OF FLORIDA d/ b/a U
  HAUL STORAGE OF NORTH MI AMI BEACH ( “U-HAUL CO.”), and U-HAUL
  CO. OF FLORIDA 22, LLC, ( “U-HAUL CO. 22”) (hereinaft er, co llect ively r eferred t o
  as “Defendant s”), for declarat ory and injunct ive r elief; for discr iminat io n based
  on disabilit y; and for t he result ant attorney's fees, expens es, and cost s
  ( including, but not limit ed t o, court cost s and expert fees), pur suant t o 42
  U.S.C. §12181 et . seq., ("AMERICANS WITH DIS ABILITIES ACT OF 1990, "
  or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


                                              1
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 11



  VENUE
  2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in MI AMI-
  DADE Count y, Flor ida. Pur suant t o 28 U.S.C. §1391(B) and rule 3.1 of Lo ca l
  Rules o f t he Unit ed St at es Dist r ict Court for t he Sout her n Dist r ict of Flor ida,
  t his is t he designat ed court for t his suit .


  PARTIES
  3.     P laint iff, RENZO BARBERI , is a resident of t he St at e of Flor ida. At t he
  t ime o f P laint iff’s vis it t o U-Haul Storage of North Miami Beach (“Subject Facility”),
  P laint iff suffer ed fro m a “qualified disabilit y” under t he ADA, and required t he
  use o f a wheelchair for mobilit y. Specifically, P laint iff suffer s fro m paraplegia
  due to a severed T4 and T5, and is t her efore conf ined t o his wheelchair. The
  P laint iff per sona lly vis it ed U-Haul Storage of North Miami Beach, but was denied full
  and equal access, and full and equal enjo yment of t he facilit ies, ser vices, goods,
  and amenit ies wit hin U-Haul Storage of North Miami Beach, w hich is t he subject o f
  t his lawsuit . T he Subject Facilit y is a t ruck rent al agency and P la int iff want ed
  to inquire about t heir ser vices , but was unable t o due t o t he discr iminat or y
  barr iers enumerat ed in Par agraph 15 o f t his Co mpla int .


  4.     In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
  r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
  assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
  places o f public acco mmodat ion are in co mpliance wit h t he ADA.


  5.     Defendant s, U-HAUL CO. and U-HAUL CO. 22 are aut horized to conduct
  business and are in fact conduct ing business wit hin t he St at e of Flor ida. The
  Subject Facilit y is locat ed at 2100 N.E. 162nd Street, N. Miami Beach, FL 33162. Upon
  infor mat io n and belie f, U-HAUL CO. is the lessee and/or operator of t he Rea l
  Propert y and t herefor e held account able of t he vio lat ions of t he ADA in t he
  Subject Facilit y which is t he mat t er of t his suit . Upon infor mat io n and belief, U-
  HAUL CO. 22 is t he owner and lessor of t he Real Pro pert y where t he Subject

                                                     2
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 3 of 11



  Facilit y is lo cat ed and t herefore held account able for t he vio lat io ns o f t he AD A
  in t he Subject Facilit y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -allege s t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U. S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion bar r iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

                                                 3
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 11



           v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
             prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
             an equal basis and t o pursue t hose opport unit ies for which t his count r y
             is just ifiably famous and cost s t he Unit ed St at es billio ns of do lla r s in
             unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eli minat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, includi ng t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  ind ividual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he   full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion b y any per son who
  owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n. U-Haul
  Storage of North Miami Beach is a place of public acco mmo dat ion by t he fact it is an
  est ablishment t hat provides goods/ser vices t o t he general public, and t he refore,
  must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
  operat ions affect co mmerce, and it is a rent al est ablishment . See 42 U.S.C. Sec.
  12181 (7) and 28 C. F.R. 36.104. T herefore, t he Subject Facilit y is a public
  acco mmo dat ion t hat must co mply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advant ages
  and/or acco mmodat ions at U-Haul Storage of North Miami Beach lo cat ed at 2100 N.E.
  162nd Street, N. Miami Beach, FL 33162, as pr ohibit ed by 42 U.S.C. §12182, and 42

                                                 4
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 11



  U.S.C. §12101 et . seq. ; and by failing t o remo ve archit ect ural barr ier s pur suant
  to 42 U.S.C. §12182(b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney Gene ral, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

            a) The parking facility does not provide a compliant accessible parking space. 2010

                ADA Standards 502.1


                                                5
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 6 of 11



           b) There is one (1) non-compliant accessible parking space located in the customer

              parking lot in front of the main customer entrance. 2010 ADA Standards 502.2

           c) The accessible parking space identification striping is faded. 2010 ADA

              Standards 502.3.1

           d) The access aisle is missing. Each accessible parking space must have an adjacent

              access aisle. 2010 ADA Standards 502.2.

           e) Parking access aisles must be part of an accessible route to the building or facility

              entrance. Access aisles must be placed adjacent to accessible parking spaces.

              2010 ADA Standards 502.3.1

           f) The accessible parking space identification striping is mismarked. Each such

              parking space must be striped in a manner that is consistent with the standards of

              FDOT for other spaces and prominently outlined with blue paint, and must be

              repainted when necessary, to be clearly distinguishable as a parking space

              designated for persons who have disabilities. 2010 ADA Standards 502.6.1

           g) The non-compliant parking space ground surface is too steep. Parking space

              ground surfaces and access aisles are required to be nearly level in all directions

              to provide a surface for wheelchair transfer to and from vehicles. Slopes not

              steeper than 1:48 are permitted. This exception allows sufficient slope for

              drainage. 2010 ADA Standards 502.4

           h) The accessible parking space sign is missing. Each accessible parking space must

              be posted with a permanent above-grade sign of a color and design approved by

              the Department of Transportation, which is placed on or at least 60 inches above

              the finished floor or ground surface measured to the bottom of the sign and which



                                                6
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 7 of 11



               bears the international symbol of accessibility and the caption “PARKING BY

               ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use of

               the space. 2010 ADA Standards 502.6

            i) The accessible parking space is not located closest to the main customer entrance.

               Parking spaces that serve a particular building or facility must be located on the

               shortest accessible route from parking to an accessible main entrance. 2010 ADA

               Standards 208.3.1

            j) The parking facility does not provide compliant directional and informational

               signage to a compliant accessible parking space. 2010 ADA Standards 216.5

            k) There is no compliant access aisle attached to an accessible route serving any

               existing parking space which would allow safe entrance or exit of vehicle for

               accessible persons requiring mobility devices. 2010 ADA Standards 502.2

            l) There is currently no existing accessible route to help persons with disabilities

               safely maneuver through the parking facility as required in 2010 ADA Standards

               502.3

            m) The asphalt walking surface in front of the main entrance landing is non-

               compliant. The running slope of walking surfaces must not be steeper than 1:20.

               The cross slope of walking surfaces must not be steeper than 1:48. 2010 ADA

               Standards 403.3

            n) Existing facility does not provide a compliant accessible route to the main

               entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1, 502

  16.   Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at U-Haul Storage of North Miami Beach. Only upon full inspect ion can all vio lat ions
  be ident ified. Accordingly, a co mplet e list of vio lat io ns will requir e an on -sit e

                                                7
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 8 of 11



  inspect ion by P laint iff’s represent at ives pursuant to Rule 34b of t he Federa l
  Rules of Civil Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t h e
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, co st s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;

                                                 8
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 9 of 11



  22.    That t his Honorable Court ent er an Order r equir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e a nd neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his Sept ember 13, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff, RENZO BARBERI




                                                9
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               P laint iff,

               vs.

  U-HAUL CO. OF FLORIDA, a Florida
  Profit Corporation d/b/a U HAUL
  STORAGE OF NORTH MIAMI BEACH
  and U-HAUL CO. OF FLORIDA 22, LLC,
  a Foreign Limited Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on September 13, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff RENZO BARBERI




                                             10
Case 1:19-cv-23828-DPG Document 1 Entered on FLSD Docket 09/13/2019 Page 11 of 11



                                     SERVICE LIS T:

       RENZO BARBERI, P laint iff, vs. U-HAUL CO. OF FLORIDA, a Florida Profit
    Corporation d/b/a U HAUL STORAGE OF NORTH MIAMI BEACH and U-HAUL CO. OF
                     FLORIDA 22, LLC, a Foreign Limited Liability Company

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  U-HAUL CO. OF FLORIDA d/b/a U HAUL STORAGE OF NORTH MIAMI BEACH

  REGIS TERED AG ENT:

  C T CORPORATION SYSTEM
  1200 SOUTH PINE ISLAND ROAD
  PLANTATION, FL 33324

  VIA PROCESS SERVER


  U-HAUL CO. OF FLORIDA 22, LLC

  REGIS TERED AG ENT:

  C T CORPORATION SYSTEM
  1200 SOUTH PINE ISLAND ROAD
  PLANTATION, FL 33324

  VIA PROCESS SERVER




                                              11
